

EXHIBIT 10.1

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of this 13th day of September, 2012 by and between NN,
Inc., a Delaware Corporation with its principal place of business in Johnson
City, Tennessee (the “Company”), and Frank T. Gentry III (the “Executive”).
 
WITNESSETH:
 
WHEREAS, in recognition of the value of the Executive’s experience and expertise
and desire to continue Executive's employment as Sr. Vice President and Managing
Director - Metal Bearings Components of the Company, the Company and Executive
previously entered into an Executive Employment Agreement (the "Prior
Agreement"); and
 
WHEREAS, the parties wish to revise the Prior Agreement; and
 
WHEREAS, the parties understand that certain payments hereunder may be deemed to
be "deferred compensation" within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"); and
 
WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of this written amended and restated
Employment Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree that the Prior Agreement is null and void and
that the terms of their employment relationship are as follows:
 
1.  
Employment.  The Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, on the terms and
conditions set forth herein.

 
2.  
Term of Employment.  The employment of the Executive by the Company as provided
herein shall commence on September 13, 2012, and end on September 13, 2013
unless further extended or sooner terminated as hereinafter provided.  On
September 13, 2013 and on September 13 of each year thereafter, the term of the
Executive’s employment hereunder shall be extended automatically one (1)
additional year, unless at least six (6) months prior to the date of such
automatic extension the Company shall have delivered to the Executive or the
Executive shall have delivered to the Company written notice that the term of
the Executive’s employment hereunder shall not be extended.  In the event that
the Company provides at least six (6) months written notice that the term of
Executive's employment hereunder shall not be extended at the end of the then
current term, the Executive's separation at the expiration of the then current
term shall be treated as a Separation From Service by Company not For Cause
pursuant to Paragraph 6(b) of this Agreement.  Nothing in this Paragraph 2 will
affect either party's ability to terminate the Executive's employment hereunder
pursuant to Paragraph 6(b) or (c) of this Agreement during any notice period
provided pursuant to this Paragraph 2 and, in such event, Executive will not be
paid for the remainder of the notice period, and said separation shall be
evaluated pursuant to the applicable provisions of Paragraph 6.

 
 
 

--------------------------------------------------------------------------------

 
3.  
Position and Duties.  The Executive shall serve as the Sr. Vice President and
Managing Director - Metal Bearings Components of the Company with
responsibilities and authority as may from time to time be assigned by the Chief
Executive Officer and/or the Board of Directors of the Company.  Executive
agrees to perform faithfully and industriously the duties which the Company may
assign to him. The Executive shall devote substantially all of his working time
and efforts to the business affairs of the Company, to the exclusion of all
other employment or business interest other than passive personal investments,
charitable, religious or civic activities.  Executive may not engage, directly
or indirectly, in any other business or businesses, whether or not similar to
that of the Company, except with the consent of the Chief Executive Officer and
the Board of Directors of the Company.

 
4.  
Compensation and Benefits.  In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of his employment hereunder.

 
(a)  
Base Salary.  The Company shall pay to the Executive an aggregate base salary at
a rate of Three Hundred Fifteen Thousand Dollars ($315,000.00) per annum,
payable in accordance with the Company’s normal payroll practices.  Such base
salary may be increased from time to time by the Board of Directors in
accordance with the normal business practices of the Company.

 
(b)  
Expenses.  The Company, as applicable, shall promptly reimburse the Executive
for all reasonable out-of-pocket expenses incurred by the Executive in his
performance of services hereunder, including all such expenses of travel and
entertainment, provided that such expenses are incurred, accounted for and
documented in accordance with the Company’s regular policies and in compliance
with IRS Guidelines.  The Company reserves the right to establish limits on the
types or amounts of business expenses that the Executive may incur.

 
(c)  
Employee Benefits.  The Executive shall be entitled to continue to participate
in all Company employee benefit plans for which he is eligible, subject to the
rules and regulations applicable thereto, which were in effect on the date
hereof (including, but not limited to, life, disability, and health insurance
plans and programs and savings plans and programs) as such plans may continue or
be altered by the Company Board of Directors from time to time at the Board’s
discretion.

 
(d)  
Vacation and Other Absences.  The Executive shall receive reasonable and
customary vacation in each calendar year during the term of this Agreement, in
accordance with the Company's present policies.  The Executive shall also
receive all paid absences for holidays or illnesses in accordance with the
Company's applicable plans, policies or provisions.

 
 
2

--------------------------------------------------------------------------------

 
5.  
Termination.  Except for the provisions of Paragraphs 7, 8, 9, 10, and 11, which
shall continue in full force and effect, this Agreement shall terminate upon the
first to occur of the following:

 
(a)  
The death of Executive;

 
(b)  
The permanent Disability of Executive, as defined in Paragraph 6(a)(iv);

 
(c)  
Termination of Executive’s employment by Company "For Cause" as defined in
Paragraph 6(a)(i);

 
(d)  
Separation From Service with the Company other than For Cause or Separation From
Service with the Company by Executive with "Good Reason" as defined in Paragraph
6(a)(ii).  The Company reserves the right to terminate the Executive at any
time, subject to the Company's obligation to pay the Executive compensation as
otherwise provided for herein; or

 
(e)  
Separation From Service with the Company following a "Change in Control" as
defined in Paragraph 6(a)(iii) and as provided in Paragraph 6(d)(i); or

 
(f)  
Termination of employment with the Company by Executive without Good Reason,
provided that Executive shall give written notice of his voluntary termination
in accordance with Paragraph 6(a)(v).  Upon receipt of notice of intended
termination given by Executive, the Company reserves the right to terminate the
Executive's employment, effective immediately.

 
6.  
Compensation and Benefits in the Event of Termination or Separation From
Service.  In the event of the termination of the Executive’s employment or a
Separation From Service, as applicable, during the term of this Agreement or any
renewal thereof, compensation and benefits shall be paid as set forth below.

 
(a)  
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated:

 
(i)  
The term "For Cause" shall include, but shall not be limited to (A) the failure
of the Executive to perform the Executive's duties under this Agreement (other
than as a result of physical or mental illness or injury), which failure, if
correctable, and provided it does not constitute willful misconduct or gross
negligence described in Subsection B below, remains uncorrected for 10 days
following written notice to Executive by the President or the Board of Directors
of the Company of such breach; (B) willful misconduct or gross negligence by the
Executive, in either case that results in material damage to the business or
reputation of the Company; (C) a material breach by Executive of this Agreement
which, if correctable, remains uncorrected for 10 days following written notice
to Executive by the Board of Directors of the Company of such breach; or (D) the
Executive is convicted of a felony or any other crime involving moral turpitude
(whether or not in connection with the performance by Executive of his duties
under this Agreement).

 
 
3

--------------------------------------------------------------------------------

 
(ii)  
The term "Good Reason" shall mean either:

 
 
(A)
assignment to the Executive of any duties inconsistent with Executive's position
duties, responsibilities, title or office, or any other action by the Company
that results in a material diminution in the Executive's position, authority,
duties or responsibilities, excluding in each case any assignment or action that
is remedied by the Company within 10 days after receipt of notice thereof from
the Executive; or

 
 
(B)
any material failure by the Company to comply with this Agreement, other than a
failure that is remedied by the Company within 10 days after receipt of notice
thereof from the Executive.

 
(iii)  
The term “Change in Control” shall mean either:

 

  (A) A person, corporation, entity or group (1) makes a tender or exchange
offer for the issued and outstanding voting stock of the Company's parent, NN,
Inc., ("NN") and beneficially owns fifty percent (50%) or more of the issued and
outstanding voting stock of NN after such tender or exchange offer, or (2)
acquires, directly or indirectly, the beneficial ownership of fifty percent
(50%) or more of the issued and outstanding voting stock of NN in a single
transaction or a series of transactions (other than any person, corporation,
entity or group for which a Schedule 13G is on file with the Securities and
Exchange Commission, so long as such person, corporation, entity or group has
beneficial ownership of less than fifty percent (50%) of the issued and
outstanding voting stock of NN); or         (B) NN is a party to a merger,
consolidation or similar transaction and following such transaction, fifty
percent (50%) or more of the issued and outstanding voting stock of the
resulting entity is not beneficially owned by those persons, corporations or
entities that constituted the stockholders of NN immediately prior to the
transaction; or         (C) NN sells fifty percent (50%) or more of its assets
to any other person or persons (other than an affiliate or affiliates of NN); or
        (D) Individuals  who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least seventy-five
percent (75%) of the Board of Directors of NN; provided, however, that any
individual becoming a director subsequent to the date hereof, whose election or
nomination was approved by a majority of the directors than comprising the
Incumbent Board, shall be considered a member of the Incumbent Board, but not
including any individual whose initial board membership is a result of an actual
or threatened election contest (as that term is used in Rule 14a-11 promulgated
under the Securities Act of 1934, as amended) or an actual or threatened
solicitation of proxies or consents by or on behalf of a party other than the
Board.

 
 
 
 



 
 
4

--------------------------------------------------------------------------------

 
It is not intended that a Change in Control will serve as an event which
entitles Executive to any payment hereunder.
 
(iv)  
The term “Disability” shall mean the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of "disability" applied under such
disability insurance program complies with the requirements of the preceding
sentence.  Upon the request of the plan administrator, the Executive must submit
proof to the plan administrator of the Social Security Administration’s or the
provider’s determination.

 
(v)  
The term “Notice of Termination” shall mean a written notice which shall include
the specific termination provision under this Agreement relied upon, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment.  Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party.  Any
termination by Executive of his employment without Good Reason shall be made on
not less than 14 days' notice.

 
(vi)  
The term “Separation From Service” shall mean the termination of the Executive's
employment with the Company for reasons other than death or Disability.  Whether
a Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Employee’s employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination.  A change in
the Executive's employment status will not be considered a Separation from
Service if:

 
 
5

--------------------------------------------------------------------------------

 
(A)  
the Executive continues to provide services as an employee of the Company at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 
(B)  
the Executive continues to provide services to the Company in a capacity other
than as an employee of the Company at an annual rate that is fifty percent (50%)
or more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).

 
 
(vii)
The term “Specified Employee” shall mean a key employee (as defined in Section
416(i) of the Code without regard to paragraph 5 thereof) of the Company if any
stock of the Company is publicly traded on an established securities market or
otherwise.

 
(b)  
Separation From Service By Company Not For Cause Or By Executive With Good
Reason Prior To A Change In Control.  In the event Executive incurs a
termination of employment by action of the Company without Cause prior to a
Change in Control, or by the Executive with Good Reason prior to a Change in
Control, then upon a Separation From Service the Executive shall be entitled to
receive:  (1) The annual salary due to him through the date of termination of
his employment which occurs in connection with the Separation From Service.  In
addition, if employed twelve (12) years or less, Executive shall be entitled to
receive an amount equal to one year of his Annual Salary in effect on the date
of termination of his employment which occurs in connection with the Separation
From Service, payable (except as provided in Paragraph 6(e)) in accordance with
the Company's regular payroll procedures over the 12-month period following the
Executive's Separation From Service. For each full year of service Executive has
completed over twelve (12) years of service, Executive shall additionally
receive an amount equal to one month of such Annual Salary paid as indicated
above, up to a maximum additional six (6) months if employed for eighteen (18)
years or more.   (2) Any vested rights of Executive shall be paid to Executive
in accordance with the Company's plans, programs or policies.  (3) The Company
shall promptly reimburse Executive for any and all reimbursable business
expenses (to the extent not already reimbursed) upon Executive's properly
accounting for the same.  (4) The Company shall pay to Executive an additional
amount of $12,000 payable in installments in accordance with the Company's
normal payroll practices to assist with the Executive's transition from
employment.

 
 
6

--------------------------------------------------------------------------------

 
(c)  
Termination By The Company For Cause Or By The Executive Without Good
Reason.  In the event the Executive’s employment hereunder is terminated (A) by
action of the Company for Cause; (B) by action of the Executive without Good
Reason; or (C) by reason of the Executive’s death, Disability or retirement, the
following compensation and benefits shall be paid and provided the Executive (or
his beneficiary):

 
(1)  
The Executive’s annual salary provided under Paragraph 5(a) through the date of
termination, at the annual rate in effect at the time the Notice of Termination
is given (or death occurs), to the extent unpaid prior to such Date of
Termination;

 
(2)  
Any vested rights of Executive shall be paid to Executive or in accordance with
the Company's plans, programs or policies.  Without limiting the foregoing, in
the event of the termination of Executive's employment due to death or
disability, the rights and benefits of Executive (or his designated beneficiary
or representatives, as applicable) under any Company life, health and long-term
disability plans and policies shall be determined in accordance with the terms
and provisions of such plans and policies; and

 
(3)  
The Company shall promptly reimburse Executive for any and all reimbursable
business expenses (to the extent not already reimbursed) upon Executive's
properly accounting for the same.

 
(d)  
Separation From Service Following a Change in Control

 
 
(i)
Severance Benefits.  In the event that Executive incurs a termination of
employment coincident with or followed by a Separation From Service, in either
event within two (2) years following a "Change in Control" (as defined in
Paragraph 6(a)(iii)) and such termination or Separation From Service is either
(i) Without Cause (as defined below), or (ii) is a Constructive Termination (as
defined below), Executive shall receive, in addition to all compensation due and
payable to or accrued for the benefit of Executive:

 
 
(A)
a lump sum payment equal to an amount set forth on Schedule A to this Agreement
("Severance Payment").  The Severance payment shall be made by wire transfer or
immediately available funds to an account designated by Executive within seven
(7) business days following the date of the Separation From Service, except as
provided in Paragraph 6(e) with respect to payments to Specified Employees;

 
 
7

--------------------------------------------------------------------------------

 
 
(B)
a payment equal to the annual bonus to which Executive would have been entitled
but for Executive's termination of employment in connection with the Separation
From Service, for the year of Executive's termination; pro-rated for the portion
of the year during which he was employed by the Company (“Pro-rated
Bonus”).  The Pro-rated Bonus shall be payable to Executive within seventy-five
(75) days following Executive's Separation From Service, except as provided in
Paragraph 6(e); and

 
 
(C)
an additional lump sum amount of $12,000 to assist with the Executive's
transition from employment.

 
The Severance Payment, Pro-rated Bonus and Insurance Benefits are collectively
referred to in this Agreement as the "Severance Benefit."
 
(ii)           Termination or Separation From Service Without Cause.  For
purposes of this subparagraph 6(d), "Without Cause" shall mean termination of
Executive by the Company for reasons other than: (i) the willful, persistent
failure of Executive (after ten (10) days written notice and a reasonable
opportunity to cure) to perform his material duties for reasons other than death
or disability; (ii) the breach by Executive of any material provision of this
Agreement; or (iii) Executive's conviction of a felony involving dishonesty,
deceit or moral turpitude by a trial court of competent jurisdiction, whether or
not appeal is taken.
 
(iii)           Constructive Termination.  For purposes of this subparagraph
6(d) "Constructive Termination" shall mean: (1) a material, adverse change of
Executive's responsibilities, authority, status, position, offices, titles,
duties or reporting requirements (including directorships); (2) an adverse
change in Executive's annual compensation and benefits; (3) a requirement to
relocate in excess of fifty (50) miles from the Executive's then current place
of employment; or (4) the breach by the Company of any material provision of
this Agreement, other than a breach that is remedied by the Company within 10
days after receipt of notice thereof from Executive.  For purposes of this
definition, Executive's responsibilities, authority, status, position, offices,
titles, duties and reporting requirements are to be determined as of the date of
this Agreement.
 
(iv)           Other Severance Benefits.  The Severance Benefit payable to
Executive pursuant to this subparagraph 6(d) shall be reduced by any severance
benefits to which Executive is entitled under the Company's severance policies
for terminated employees generally or any termination payments otherwise payable
under this Agreement.
 
(v)           Excise Tax.
 
 
(A)
Notwithstanding anything to the contrary set forth in this Agreement, in no
event shall a Severance Benefit payable pursuant to this Paragraph 6(d) exceed
an amount equal to the lesser of (i) 2.99 times the "base amount" (as defined in
Section 280G(b)(3) of the Internal Revenue Code) of Executive's compensation, or
(ii)

 
 
8

--------------------------------------------------------------------------------

 
 
 

    such other amount which would constitute a "parachute payment" (as defined
in Section 280G of the Code).  In the event that it shall be determined that any
Severance Benefit to Executive (whether paid or payable or distributed or
distributable) would be subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto (the "Excise Tax"), then Executive
shall be entitled to receive from the Company an additional payment (the
"Gross-Up Payment”) in an amount such that the net amount of the Severance
Benefit and the Gross-Up Payment retained by the Executive after calculation and
deduction of all Excise Taxes (including any interest or penalties imposed with
respect to such taxes) or the Gross-Up Payment provided for in this Section, and
taking into account any lost or reduced tax deductions on account of the
Gross-Up payment, shall be equal to the Severance Benefit.

 
 
 
 
(B)
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:

 
 
(1)
give the Company any information reasonably requested by the Company relating to
such claim;

 
 
(2)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 
 
(3)
cooperate with the Company in good faith in order to effectively contest such
claim; and

 
 
(4)
permit the Company to participate in any proceedings relating to such claims;

 
 
9

--------------------------------------------------------------------------------

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify Executive for and hold Executive harmless
from, on an after-tax basis, any Excise Tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses.  Without limiting the foregoing
provisions of this section, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify Executive for and
hold Executive harmless from, on an after-tax basis, any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes for the taxable year of Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(e)  
Payments to Specified Employees.   Notwithstanding the foregoing provisions
which normally require payment of certain elements of compensation within a
stated period after a Separation From Service, in no event shall any payment to
a Specified Employee of compensation which is subject to Internal Revenue Code
Section 409A be made prior to the date which is six (6) months and one (1) day
after the date of such Separation From Service.  Any amount otherwise required
to be paid within such payment suspension period shall be paid in a lump sum on
the date the suspension period lapses or, if such date is not a regular business
day of the Company, on the first regular business day of the Company which
follows the expiration of the payment suspension period.

 
(f)  
Continuation of Benefits.  Following the termination of Executive’s employment
hereunder, the Executive shall have the right to continue in the Company’s group
health insurance plan or other Company benefit program as may be required by
COBRA or any other federal or state law or regulation.

 
 
10

--------------------------------------------------------------------------------

 
 
(g)
Limit on Company Liability.  Except as expressly set forth in this Paragraph 6,
the Company shall have no obligation to Executive under this Agreement following
a termination of Executive's employment with the Company.  Without limiting the
generality of the provision of the foregoing sentence, the Company shall not,
following a termination of Executive's employment with the Company, have any
obligation to provide any further benefit to Executive or make any further
contribution for Executive's benefit except as provided in this paragraph 6.

 
7.  
Disclosure of Confidential Information.  The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such information (collectively,
"Confidential Information").  In performing duties for the Company, Executive
regularly will be exposed to and work with Confidential Information.  Executive
acknowledges that such Confidential Information is critical to the Company's
success and that the Company has invested substantial sums of money in
developing the Confidential Information.  While Executive is employed by the
Company and after such employment ends for any reason, Executive will never
reproduce, publish, disclose, use, reveal, show or otherwise communicate to any
person or entity any Confidential Information unless specifically directed by
the Company to do so in writing.  Executive agrees that whenever Executive's
employment with the Company ends for any reason, all documents containing or
referring to Confidential Information as may be in Executive's possession or
control will be delivered by Executive to the Company immediately, with no
request being required.

 
8.  
Non-Interference with Personnel Relations.  While Executive is employed by the
Company and for twenty-four (24) months after such employment ends for any
reason, Executive acting either directly or indirectly, or through any other
person, firm, or corporation, will not hire contract with or employ any employee
of the Company or induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company.  However, this provision shall
not apply to Executive in the case of the solicitation of his or her immediate
family members.

 
9.  
Non-Competition.  While Executive is employed by the Company and for twenty-four
(24) months after such employment ends for any reason, Executive will not,
directly or indirectly, or through any other person, firm or corporation (i) be
employed by, consult for, have any ownership interest in or engage in any
activity on behalf of any competing business, or (ii) call on, solicit or
communicate with any of the Company's customers (whether actual or potential)
for the purpose of selling precision steel balls and rollers and other related
items to such customer other than for the benefit of the Company.  As used in
this Agreement, the term "competing business" means a business that is a
manufacturer and supplier of precision steel balls and rollers to anti-friction
bearing manufacturers

 
 
11

--------------------------------------------------------------------------------

 
 

  (excluding any ball and roller manufacturers who manufacture such products for
use in their business or the business of their affiliates and do not supply such
products to third parties) and the term "customer" means any customer (whether
actual or potential) with whom Executive or any other employee of the Company
had business contact on behalf of the Company during the eighteen (18) months
immediately before Executive's employment with the Company
ended.  Notwithstanding the foregoing, this paragraph shall not be construed to
prohibit Executive from owning less than five percent (5%) of the outstanding
securities of a corporation which is publicly traded on a securities exchange or
over-the-counter.

 
10.  
Notification to Subsequent Employers.  Executive grants the Company the right to
notify any future employer or prospective employer of Executive concerning the
existence of and terms of this Agreement and grants the Company the right to
provide a copy of this Agreement to any such subsequent employer or prospective
employer.

 
11.  
Company Proprietary Rights.

 
 
(a)
Company to Retain Rights.  Executive agrees that all right, title and interest
of every kind and nature whatsoever in and to copyrights, patents, ideas,
business or strategic plans and concepts, studies, presentations, creations,
inventions, writings, properties, discoveries and all other intellectual
property conceived by Executive during the term of this Agreement and pertaining
to or useful in or to (directly or indirectly) the activities of the Company
(collectively, "Company Intellectual Property") shall become and remain the
exclusive property of the Company, and Executive shall have no interest therein.

 
 
(b)
Further Assurances.  At the request of the Company, Executive shall, at the
Company's expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as Executive may have to all
Company Intellectual Property in which Executive may be able to claim any rights
by virtue of his employment under this Agreement.

 
 
(c)
Return of Material.  Upon the termination of the Executive's employment under
this Agreement, the Executive will promptly return to the Company all copies of
information protected by Paragraph 11(a) hereof which are in his possession,
custody or control, whether prepared by him or others, and the Executive agrees
that he shall not retain any of same.

 
12.  
Representation and Warranty of Executive.  Executive represents and warrants to
the Company that he is not now under any obligation, of a contractual nature or
otherwise, to any person, partnership, company or corporation that is
inconsistent or in conflict with this Agreement or which would prevent, limit or
impair in any way the performance by him of his obligations hereunder.

 
13.  
Withholding.  Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.  In
lieu of withholding such amounts, the Company may accept other provisions,
provided that it has sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.

 
 
12

--------------------------------------------------------------------------------

 
14.  
Mitigation.  The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others.  In no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this agreement and such amounts shall not be reduced whether or
not Executive obtains other employment.

 
15.  
Notices.  All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 
To the Company:
 
NN, Inc.
   
Attn: William C. Kelly, Jr.
   
2000 Waters Edge Drive
   
Johnson City, TN  37604



To the Executive:
 
Frank T. Gentry III
   
2000 Waters Edge Drive
   
Johnson City, TN  37604
     

16.  
Successors:  Binding Agreement.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in the form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement.  For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.
 
 
13

--------------------------------------------------------------------------------

 
17.  
Modification, Waiver or Discharge.  No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the
Board.  However, the Company may unilaterally revise the provisions of this
Agreement governed by the provisions of Internal Revenue Code Section 409A in
order to make the Agreement compliant therewith, and as necessary under any
provision of the Internal Revenue Code or any other federal or state statute or
regulation to prevent the imposition of any federal or state fine, tax, or
penalty upon Company or Executive that would result from the performance of any
provisions of this Agreement.  No waiver by either party hereto of any breach by
the other party hereto of any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the time or at any time or at any prior or
subsequent time.

 
18.  
Entire Agreement.  This Agreement constitutes the entire understanding of the
parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to
Executive's employment with the Company; provided, however, nothing herein shall
affect the terms of the Indemnification Agreement entered into between the
Company and Executive dated July 21, 2011, which shall continue and remain in
full force and effect.

 
19.  
Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee to the
extent federal law does not apply.

 
20.  
Resolution of Disputes.  Any dispute or claim arising out of or relating to this
Agreement shall be settled by final and binding arbitration in Johnson City,
Tennessee in accordance with the Commercial Arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.  The fees and expenses
of the arbitration panel shall be equally borne by the Company and
Executive.  Each party shall be liable for its own costs and expenses as a
result of any dispute related to this Agreement.

 
21.  
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which latter provisions shall remain in full force and effect.

 
22.  
Compliance with Internal Revenue Code and Section 409A.  This Agreement shall at
all times be administered and the provisions of this Agreement shall be
interpreted consistent with the requirements of the Internal Revenue Code,
including but not limited to Section 409A of the Code, and any and all
regulations thereunder, including such regulations as may be promulgated after
the effective date of this Agreement.

 
 
14

--------------------------------------------------------------------------------

 
23.  
No Adequate Remedy At Law; Costs to Prevailing Party.  The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and particularly
a breach of Paragraphs 7, 8, 9, or 11, and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to injunctive relief or other appropriate remedy to enforce performance
of such agreements.

 
24.  
Non-Assignability.  This Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation  or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party; provided,
however, that the Company may assign this Agreement in connection with a merger
or consolidation involving the Company or a sale of substantially all of its
assets to the surviving corporation or purchaser, as the case may be, so long as
such assignee assumes the Company's obligations hereunder.

 
25.  
Headings.  The section headings contained in this Agreement are for convenience
of reference only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.  Reference to Paragraphs are to
Paragraphs in this Agreement.

 
26.  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.

 


 
IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.
 

     
 
 
 
NN, Inc.
                     
By:
         
William C. Kelly, Jr., Vice President & Chief Administrative Officer
Attest:
                   
EXECUTIVE:
                             
  Frank T. Gentry III
       


 
15 

--------------------------------------------------------------------------------

 

Schedule A
 


 
Executive's Severance Payment subsequent to a Change in Control as provided in
Paragraph 6(d)(i) shall be a lump sum payment equal to:
 
1.           2.0 times Executive's base salary (as of the date of Executive's
termination); plus
 
2.           1.0 times Executive's median bonus available at the following bonus
target percentage:  50%.
 
 
16